DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a device having among other elements, the interconnect element comprising a silicon die; an insulator material above the top surface of the medium, the insulator material laterally adjacent the interconnect element; a first die over the interconnect element, the first die coupled to a first of the electrically conductive pads of the interconnect element; and a second die over the interconnect element, the second die coupled to a second of the electrically conductive pads of the interconnect element as recited in claim 1; an interconnect element directly on the adhesive layer, the interconnect element having electrically conductive pads thereon, and the interconnect element comprising a silicon die; an insulator material above the top surface of the medium, the insulator material laterally adjacent the interconnect element; a first die over the interconnect element, the first die coupled to a first of the electrically conductive pads of the interconnect element; and a second die over the interconnect element, the second die coupled to a second of the electrically conductive pads of the interconnect element as recited in claim 10; an interconnect element directly on the adhesive layer, the interconnect element having electrically conductive pads thereon, the interconnect element comprising a silicon die, and the interconnect element having a top surface; App. No. 17/009,3084 Examiner: TEIXEIRA MOFFAT, Docket No. P41824DC2-C1-C1JONATHAN CHARLES Art Unit: 2800a conductive structure laterally adjacent the interconnect element and the adhesive layer, the conductive structure having a bottom surface co-planar with the bottom surface of the adhesive layer; an insulator material on the insulating layer of the medium, the insulator material laterally adjacent and in contact with the interconnect element, the insulator material laterally adjacent and in contact with the adhesive layer, and the insulator material laterally adjacent and in contact with the conductive structure; a first die over the interconnect element, the first die coupled to a first of the electrically conductive pads of the interconnect element, and the first die electrically coupled to the conductive structure; and a second die over the interconnect element, the second die coupled to a second of the electrically conductive pads of the interconnect element, the second die electrically coupled to the first die by the interconnect element as recited in claim 18.

Nakamura (2007/0216001) discloses an interconnect structure, except for the features as discussed in the above.
Matsumoto (9330213) discloses a stacked chip structure, except for the features as discussed in the above.
Tanaka (8354298) discloses an interconnect structure with a die, except for the features as discussed in the above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813